Title: To Benjamin Franklin from Jonathan Williams, Jr., 8 February 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir
Nantes February 8. 1777.
I recvd your and Mr. Deanes Favour of the 5 Inst. and wrote a short Letter to Mr. D. by Mr. de Francy this morning. I shall do the best in my power for the Interest of the Concerned in everything that comes under my Direction.
I am glad you approve of a Connection with Mr. S. I imagine I can form one in a commercial way, but as I have no capital I must only rely upon my Conduct, which I will always endeavour shall be such as to deserve your approbation; and if you think me deserving of your recommendation I imagine by your Interest in america I could obtain consignments, and thereby make my connection with Mr. S more serviceable than even with a Capital without such assistance. I don’t mean by this to make myself burdensome to you, I only wish for such countenance as my conduct may deserve, and when that ceases to be agreeable to you, I can expect no farther encouragement.
Nantes is very agreeable to me and I think I could be happy to stay here; I am very sensible of the advantage of an intimate acquaintance in so agreeable a Family as I find Mr. Shweighausser’s to be, and I will not as yet determine whether that circumstance may not add to my motive.
I am endeavouring to provide Lodgings for Mr. Lee who I suppose will be here before you receive this. I am with the greatest Respect Your dutifull and affectionate Kinsman
J Williams
 
Addressed: A Monsieur / Monsieur Franklin LLD / Hotel de Hambourg / Rue Jacob / a / Paris
